                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ROBERT MESTAS,

             Plaintiff,

v.                                                            No. CV 19-792 MV/CG

CHW GROUP INC., et al.,

             Defendants.

              ORDER GRANTING UNOPPOSED MOTION TO EXTEND

      THIS MATTER is before the Court on Defendants CHW Group Inc. and Victor

Mandalawi’s Unopposed Motion to Extend Initial Scheduling Order Deadlines (the

“Motion”), (Doc. 15), filed October 19, 2019. In the Motion, Defendants request the

Court extend the current deadlines set in the Court’s Initial Scheduling Order, to allow

additional time to prepare responsive pleadings to the pending Motion to Stay, (Doc.

11). (Doc. 15 at 3). Having reviewed the Motion and the relevant law, and noting the

Motion is unopposed, the Court finds Defendants’ Unopposed Motion to Extend Initial

Scheduling Order Deadlines, (Doc. 15), shall be GRANTED.

      IT IS THEREFORE ORDERED that:

      1. The parties shall “meet and confer” pursuant to Rule 26(f) by October 30,

          2019;

      2. The parties shall submit a Joint Status Report to the Court no later than

          November 6, 2019; and

      3. A Telephonic Rule 16 Scheduling Conference shall be held on November 13,
          2019, at 2:30 p.m. Parties shall call Judge Garza’s AT&T Teleconference line

          at (877) 810-9415, follow the prompts, and enter the Access Code 7467959,
         to be connected to the proceedings. In accordance with Rule 26(a), the

         parties shall exchange initial disclosures before the Telephonic Rule 16

         Scheduling Conference.

      IT IS FURTHER ORDERED that the dates outlined in the Court’s Initial

Scheduling Order, (Doc. 7), are hereby VACATED.

      IT IS SO ORDERED.



                                 ______________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE




                                          2
